DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
	The present application, filed on or after March 16th, 2013 is being examined under the first inventor to file provisions of the AIA .

Response to Election/Restriction Requirement
Applicant’s election without traverse of Group II encompassing claims 11-15 in the reply filed on 10/04/2021 is acknowledged. Claims 1-10 and 16-19 are hereby withdrawn as being directed towards non-elected Group I.

Information Disclosure Sheet
The information disclosure statements (IDS’s) submitted on 05/04/2020 and 11/06/2020 are in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statements are being considered by the examiner.

Claim Rejections – 35 USC §101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.

Section 33(a) of the America Invents Act reads as follows:  
Notwithstanding any other provision of law, no patent may issue on a claim directed to or encompassing a human organism.  

Claim 15 is rejected under 35 U.S.C. 101 and section 33(a) of the America Invents Act as being directed to or encompassing a human organism.  See also Animals - Patentability, 1077 Off. Gaz. Pat. Office 24 (April 21, 1987) (indicating that human organisms are excluded from the scope of patentable subject matter under 35 U.S.C. 101). Specifically lines 15 and 17 claim a first person and a second person, respectively. This recitation claims a human organism as outlined above, and is therefore directed towards non-patentable subject matter.

Claim Rejections – 35 USC §103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 11 and 13-15 are rejected under 35 U.S.C. 103 as being unpatentable over Caruth (US 2013/0277247 A1) in view of Fridez (US 2012/0172895 A1).

Regarding claim 11, Caruth teaches a method for transporting orthopedic implants comprising: providing a carrier (See Fig 2 for the carrier) having a front cover (Fig 2, #18), a back cover (Fig 2, opposite side of #18), at least one insert connector (Fig 1, #14), and a linking member flexibly connected to the front cover and the back cover such that the front cover and (See annotated Fig 2 below illustrating the linking member and the covers. Fig 3 illustrates that the carrier can be opened such that the covers are opposably movable); 

    PNG
    media_image1.png
    369
    491
    media_image1.png
    Greyscale

Fig 1. Annotated Fig 2 of Caruth illustrating the front and back covers along with the linking member.
providing a plurality of inserts (Fig 3, #12), each insert of the plurality of inserts having a pocket (Fig 3, #11); 
connecting the plurality of inserts to the carrier using at least one insert connector (Fig 3, #14. See further, ¶ [0030] - "Along the interior surface of each case flap is at least one organizational leaflet 12 secured thereto using an appropriate connector element 14 along its perimeter...");
placing implants into the pocket of each insert of the plurality of inserts such that the pocket of each insert of the plurality of inserts has implants of a given type and a given size (See Fig 3 illustrating that the medical items are contained within the pockets {#11} of a given type or size {Fig 3}); 
organizing the inserts and connecting the inserts into the carrier such that the inserts are organized by implant type, size, and length (See ¶ [0031] describing that the pockets can be labeled to describe the items placed within the pockets {#11}. The act of placing the items within the pocket and applying a label would require the organizing of the items within by size, type, and length of item. See further Fig 3); 
grasping the carrier and moving the carrier to a desired location (See Fig 2, #19 illustrating a handle for carrying the carrier. See further ¶ [0032] & [0035]).
Although Caruth does not specifically teach closing the carrier, such that the plurality of inserts are enclosed within the carrier, it is not outside the perview of one of ordinary skill in the art. As described in the abstract and in ¶ [0003], the carrying case as disclosed by Caruth is adapted for filling medical items and transporting the carrying case to different locations. Therefore, one of ordinary skill in the art would recognize that in order to transport the carrying case to different locations, the case would need to be closed and would do so after filling with medical items.
	Further, Caruth does not specifically teach providing a plurality of orthopedic implants;
wherein each implant of the plurality of implants is enclosed in a container having a double layer of enclosing material, an inner layer of the double layer and the implant being sterile.
	Fridez teaches providing a plurality of orthopedic implants (Fig 2, #102);
(Fig 6, #128) having a double layer of enclosing material (Fig 6, #130), an inner layer of the double layer and the implant being sterile (See at least ¶ [0028] describing the inside of the container is sterile).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caruth to incorporate the teachings of Fridez to include storing and transporting sterilized containers with orthopedic implants stored within with the motivation of providing a method for safely storing and transporting implants for use in a medical scenario while ensuring the sterility of the sealed container.

Regarding claim 13, Caruth does not specifically teach where the step of grasping the carrier and moving the carrier to a desired location comprises moving the carrier through a non-sterile location to a sterile location.
	Fridez teaches where the step of grasping the carrier and moving the carrier to a desired location comprises moving the carrier through a non-sterile location to a sterile location (See at least ¶ [0028] that describes that the implants within the carrier is moved into the operating room {from a non-sterile environment}).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caruth to incorporate the teachings of Fridez to include storing and transporting sterilized containers with orthopedic implants stored within with the motivation of providing a method for safely storing and transporting implants for use in a medical scenario while ensuring the sterility of the sealed container.

Regarding claim 14, Caruth as modified by Fridez further teaches opening the carrier such that the inserts remain sterile (See Figs 2 and 3 illustrating the opening of the case to access the pockets {#11}, and thereby access the items within {#31}. Since Caruth as modified by Fridez teaches the placement of inserts in sterilized packages. Therefore, the opening of the carrier will not affect the sterility of the inserts). 

Regarding claim 15, Caruth teaches a method for removing implants from a carrier comprising; providing a carrier (See Fig 2 for the carrier) having a plurality of inserts (Fig 3, #12), each insert having a plurality of pockets (Fig 3, #11); 
organizing the plurality of implant containers such that each pocket of the plurality of pockets has implant containers of a particular type, size, and length (See ¶ [0031] describing that the pockets can be labeled to describe the items placed within the pockets {#11}. The act of placing the items within the pocket and applying a label would require the organizing of the items within by size, type, and length of item. See further Fig 3).
	Caruth does not specifically teach providing a plurality of implant containers, each implant container having an implant within an inner container within an outer container; 
wherein the inner container and the implant are sterile; 
providing an operating room having a non-sterile field and a sterile field; 
placing the carrier within the non-sterile field; 
opening the carrier; 
selecting an insert from the plurality of inserts, the insert having a label identifying an implant type, size, and length; 

a first person removing the implant container; opening the outer container; 
a second person within a sterile field removing the inner container; 
opening the second container and removing the implant.
	Fridez teaches providing a plurality of implant containers (Fig 2, #102), each implant container (Fig 6, #128) having an implant within an inner container within an outer container (Fig 6, #130); 
wherein the inner container and the implant are sterile (See at least ¶ [0028] describing the inside of the container is sterile);
providing an operating room having a non-sterile field and a sterile field (See at least ¶ [0028] describing that the implant and carrying case is provided within an operating room); 
placing the carrier within the non-sterile field (See at least ¶ [0028] describing that the implants/carriers is moved to an operating room); 
opening the carrier (See at least ¶ [0028] describing that the implants/carriers is opened); 
selecting an insert from the plurality of inserts, the insert having a label identifying an implant type, size, and length (See at least ¶ [0028] describing that the implants is chosen); 
opening the pocket, the pocket containing an implant container from the plurality of implant containers (Caruth in view of Fridez teaches that the pocket is opened to choose the implant); 
(See at least ¶ [0028] describing that the implants/carriers opened to remove the inner container. See further Figs 6-7); 
opening the second container and removing the implant (See at least ¶ [0028] describing that the implant is removed from the container).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caruth to incorporate the teachings of Fridez to include storing and transporting sterilized containers with orthopedic implants stored within with the motivation of providing a method for safely storing and transporting implants for use in a medical scenario while ensuring the sterility of the sealed container.

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Caruth in view of Fridez, and in further view of Burkert (US 2018/0078457 A1).

Regarding claim 12, none of Caruth nor Fridez specifically teach where the step of organizing the inserts and connecting the insert into the carrier further comprises sterilizing the carrier.
	Burkert teaches where the step of organizing the inserts and connecting the insert into the carrier further comprises sterilizing the carrier (See at least ¶ [0005] and [0033] describing the sterilization of an inside of container).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified Caruth in view of Fridez to incorporate the teachings of Burkert to include the sterilization of the inside of the carrier with the motivation of .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
See attached Notice of References Cited.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JACOB A SMITH whose telephone number is (571) 272-3974 and email address is Jacob.Smith@uspto.gov.  The examiner can normally be reached on M-F 7:30AM - 5:30PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Hemant Desai can be reached on (571) 272-4458.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would 




/JACOB A SMITH/Examiner, Art Unit 3731

/HEMANT DESAI/Supervisory Patent Examiner, Art Unit 3731